Case: 1:21-cv-01479-PAB Doc #:5 Filed: 08/04/21 1 of 2. PagelD #: 118

IN THE UNITED STATES DISTRICT COURT
“FOR THE NORTHERN DISTICT OF OHIO

 

EASTERN DIVISION
JEREMY CALLAN, ) CASE NO. 1:21-cv-01479-PAB
)
Plaintiff, ) JUDGE PAMELA A. BARKER
)
Vv. )
AUTOZONE STORES, LLC ) MOTION TO WITHDRAW AS
) ATTORNEY
Defendant. )

Attorney Rocco Screnci of The Spitz Law Firm, LLC moves the Court to permit him to
withdraw as counsel for Plaintiff Jeremy Callan in the above-captioned matter. Attorneys Screnci
and Brian Spitz of The Spitz Law Firm, LLC were both named as counsel for Callan when his
Complaint was filed in the Cuyahoga County Court of Common Pleas. Defendant removed the
case to this Court on July 29, 2021. This Court issued a notice to Attorney Screnci on August 2,
2021 instructing Attorney Screnci to move for admission to practice before the Court, appear pro
hac vice, or withdraw as counsel under Local Rule 83.9.

Accordingly, Attorney Screnci files this Motion to Withdraw as Attorney under Local Rule

4 tag LC Ate od LC AdA al At
L 1

83.9. This Motion is not intended to affect the status of Attorney Spitz, who remains Counsel 0
Record for Plaintiff Jeremy Callan.
Respectfully submitted,

_fs/ Rocco J Screnci

Brian D. Spitz (0068816)

Rocco J. Screnci (0100333)

THE Spitz Law Firm, LLC

25200 Chagrin Boulevard, Suite 200

Beachwood, OH 44122

Phone: (216) 291-4744

Fax: (216) 291-5744

Email: brian.spitz@spitzlawfirm.com
rocco.screnci@spitzlawfirm.com

 

 

 

 
Case: 1:21-cv-01479-PAB Doc #:5 Filed: 08/04/21 2 of 2. PagelD #: 119

CERTIFICATE OF SERVICE
Thereby certify that on August 2, 2021, a copy of the foregoing was filed via USPS. A courtesy

copy was also sent by electronic mail to:

Eric L. Zalud, Esq. (0038959)
BENESCH FRIEDLANDER COPLAN & ARONOFF LLP
200 Public Square, Suite 2300
Cleveland, OH 44114
Telephone: 216-363-4178
Facsimile: 216-363-4588
Email: ezalud@Beneschlaw.com
/s/ Rocco J Screnci
Rocco J. Screnci (0100333)
THE SP1Tz LAW Firm, LLC

 

The Employee’s Attorney.™

 
